DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 8 and 15 (line# refers to claim 1):
In lines 3-6, it recites the phrases “threads”. However, prior to these phrases at line 1, it recites “a thread running in a system that supports multiple concurrent threads”. threads” in lines 3-6 is the same or different from the recitation of “a thread” and “multiple concurrent threads”. 

In line 5, it recites the phrases “allocating cores”. However, prior to this phrase at line 1, it recites “allocating CPU cores”. Thus, it is unclear whether the second recitation of “cores” is the same or different from the first recitation of “CPU cores”. If they are the same, same name should be used.

In line 6, it recites the phrase “core allocations”. However, prior to this phrase at line 3, it recites “core allocations”. Thus, it is unclear whether the second recitation of “core allocations” is the same or different from the first recitation of “core allocations”. If they are the same, the or said should be used.

As per claims 2-7, 9-14 and 16-20:
	They are method, non-transitory computer readable medium and storage system claims that depend on claims 1, 8 and 15 respectively above. Therefore, they have same deficiencies as claims 1, 8 and 15 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US Patent. 10,452,441 B1) in view of ZAROO (US Pub. 2015/0186185 A1).
 	
As per claim 1, Subramanian teaches the invention substantially as claimed including A method of allocating CPU cores to a Job running in a system (Subramanian, Abstract, lines 10-12, The device may determine the allocation of the computing resources for the job based on utilizing the multiple machine learning models to process the data; Col 2, lines 55-57, different jobs may need different combinations of computing resources, different quantities of CPUs), comprising: 
training a first model to optimize core allocations to jobs using training data that 5includes performance data (Subramanian, Fig. 1C, RTS component, RTS Machine learning model (as first model); Fig. 6, 620, 630, 640; Fig. 7, 740 predict the allocation of the computing resources for the job based on utilizing the multiple machine leaning models; Col 8, lines 14-19, the RTS data structure may store historical data related to the job to be performed by the computing resources, such as data that identifies whether a determined allocation of computing resources was sufficient for a job (as performance data); Col 4, lines 33-38, the RTS component (as including first model)…determining a manner in which to allocate the computing resources for the job; Col 5, lines 11-13, the machine learning model may have been trained on a training set of data that includes information related to a computing resource request and parameters that were identified from the information); 
initially allocating cores to jobs based on the first model (Subramanian, Fig. 6, 610 receive a computing resource request, 650, 660 perform a set of actions; Col 4, lines 33-38, the RTS component…determining a manner in which to allocate the computing resources for the job; Col 2, lines 55-57, different jobs may need different combinations of computing resources, different quantities of CPUs; Col 12, lines 65- Col 13, line 2, the computing resource allocation platform, utilizing the scheduler, may allocate the computing resources for the job. For example, the scheduler may execute the set of scripts received from the rules component and may allocate the computing resources based on executing the set of scripts; [Examiner noted: receiving the resource request and allocate the resources based on the machine learning model (as initial allocating, since the resource request is just received]); and 
adjusting core allocations to jobs based a second model that uses run time data and run time performance measurements (Subramanian, Fig. 1C, ODS machine learning model (as second model); Col 8, lines 17-24, performance data related to a performance of a job (when the computing resources are performing the job) and/or related to one or more other jobs that the computing resources are performing, time-series summaries of performance data for the job and/or one or more other jobs; Col 14, lines 46-50, the ODS component may process the information to generate reports related to the information, to detect an issue related to performance of the job, to determine a re-allocation of computing resources (as adjusting) based on a performance of the job, and/or the like. In some implementations, and as described elsewhere herein, the ODS component may process the information from the data analytics manager using an ODS machine learning model).

Subramanian fails to specifically teach the job/jobs are thread/threads, and the system that supports multiple concurrent threads.

However, ZAROO teaches when allocating CPU cores to Job/jobs, the Job/jobs are thread/threads, and the system that supports multiple concurrent threads (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian with ZAROO because ZAROO’s teaching of allocating the CPU’s resources to the plurality of concurrently running threads would have provided Subramanian’s system with the advantage and capability to allow the system to allocating the sufficient resources to the threads during the execution which improving the system performance and efficiency. 

As per claim 8, it is a non-transitory computer readable medium claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian and ZAROO, as applied to claims 1 and 8 above, and further in view of Michael et al. (US Patent. 7,716,642 B1).

As per claim 2, Subramanian and ZAROO teach the invention according to claim 1 above. Subramanian and ZAROO fail to specifically teach wherein the system is a storage system.

However, Michael teaches wherein the system is a storage system (Michael, Fig. 1, 12 data storage system; Fig. 2A data storage system).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian and ZAROO with Michael because Michael’s teaching of storage system would have provided Subramanian and ZAROO’s system with the advantage and capability to applying the machine leaning mechanism to the storage system which improving the system overall performance and efficiency.

As per claim 9, it is a non-transitory computer readable medium claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claims 3, 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, ZAROO and Michael, as applied to claims 2 and 9 above, and further in view of Chen et al. (US Pub. 2020/0285899 A1).

As per claim 3, Subramanian, ZAROO and Michael teach the invention according to claim 2 above. Subramanian teaches wherein the training data includes workload data (Subramanian, Col 5, lines 11-13, the machine learning model may have been trained on a training set of data that includes information related to a computing resource request and parameters that were identified from the information; Col 8, lines 14-19, the RTS data structure may store historical data related to the job to be performed by the computing resources, such as data that identifies whether a determined allocation of computing resources was sufficient for a job. In addition, Michael teaches I/O workload data (Michael, Fig. 6, 400 (as workload data); Col 4, lines 22-23, performing input/output (I/O) operations). 

Subramanian, ZAROO and Michael fail to specifically teach the training data that is obtained at customer sites.

However, Chen teaches the training data that is obtained at customer sites (Chen, [0033] lines 8-10, the mechanisms of the illustrative embodiment can correlate a version of training data obtained from a customer (as customer sites)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian, ZAROO and Michael with Chen because Chen’s teaching of obtaining the training data from the customer (as customer sites) would have provided Subramanian, ZAROO and Michael’s system with the advantage and capability to allow the customer to provide any necessary information for the resource allocations which improving the user experience and system performance.

As per claim 5, Subramanian, ZAROO, Michael and Chen teach the invention according to claim 3 above. Subramanian further teaches wherein the training data includes data from a site that is 15expected to run the second model (Subramanian, Fig. 1C, ODS machine learning model (as second model), ODS Summary data structure (as site); Col 9, lines 18-22, performance data from the ODS summary data structure, the machine learning model may determine a schedule of adding and/or removing computing resources (e.g., amounts and/or types of computing resources) during performance of the job; Col 14, lines 46-50, the ODS component may process the information to generate reports related to the information, to detect an issue related to performance of the job, to determine a re-allocation of computing resources based on a performance of the job, and/or the like. In some implementations, and as described elsewhere herein, the ODS component may process the information from the data analytics manager using an ODS machine learning model).

As per claims 10 and 12, they are non-transitory computer readable medium claims of claims 3 and 5 respectively above. Therefore, they are rejected for the same reason as claims 3 and 5 respectively above.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, ZAROO, Michael and Chen, as applied to claims 3 and 8 above, and further in view of Yang et al. (US Patent. 9,032,399 B1).

As per claim 4, Subramanian, ZAROO, Michael and Chen teach the invention according to claim 3 above. Subramanian further teaches wherein the workload data includes job execution times (Subramanian, Col 7, lines 39-41, the performance data may identify an amount of time that computing resources have been completing a job). In addition, ZAROO teaches the job is thread (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both). Further, Michael teaches the workload is I/O workload, and the I/O workload data include Logical Block Addresses (Michael, Fig. 6, 400 (as workload data); Col 4, lines 22-23, performing input/output (I/O) operations; Fig. 6, 416 address (as logical block address); Col 13. Lines 31-40, Address information 416 may include the actual addresses on both data storage systems which result from address resolution and binding. An address may be represented, for example, by an address expression as illustrated in entries 420 and 422 of the table 400; Col 10, lines 32, block_range = 0x00080010). 

Subramanian, ZAROO, Michael and Chen fail to specifically teach the I/O workload data includes data about I/O rates and system response times.

However, Yang teaches the I/O workload data includes data about I/O rates and system response times (Yang, Col 7, lines 17-27, I/O scheduling algorithms have two common control characteristics…Throughput is typically considered the total number of processes that complete their execution per time unit (as I/O rates)…the time between submission of a request and the time of receipt of a response to the request) (as system response times). With regard to space locality, scheduling algorithms (e.g., Deadline, CFQ--Completely Fair Queueing) continuously merge I/O requests in a logical block address (LBA)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian, ZAROO, Michael and Chen with Yang because Yang’s teaching of workload data that including the throughput (as I/O rate) and response time would have provided Subramanian, ZAROO, Michael and Chen’s system with the advantage and capability to allow the system to utilizing different data in order to improving the efficiency of the resource allocation. 

As per claim 11, it is a non-transitory computer readable medium claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.


Claims 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian, ZAROO, Michael and Chen, as applied to claims 3 and 8 above, and further in view of Chung et al. (US Pub. 2018/0113742 A1).

As per claim 6, Subramanian, ZAROO, Michael and Chen teach the invention according to claim 3 above. Subramanian teaches the first model (Subramanian, Fig. 1C, RTS component, RTS Machine learning model (as first model). Subramanian, ZAROO, Michael and Chen fail to specifically teach wherein the first model categorizes storage system workloads and determines core allocations for different categories of workloads.

However, Chung teaches wherein the first model categorizes storage system workloads and determines core allocations for different categories of workloads (Chung, Fig. 7, 710, classifying (as categorizes) a job according to job information and job characteristics, 720 allocation available resources for the job based on a result of classifying and machine leaning; [0016] lines 8-14, classify a number of jobs submitted for executions in a cluster system according to the job characteristics and performance data recorded during executions. The job resource scheduler may leverage the knowledge of the classification to improve resource utilization by machine learning of workload patterns and allocate resources according to the patterns; [0037] lines 3-4, an amount of resources including eight CPUs (as CPU cores) and 16 GB of memory).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Subramanian, ZAROO, Michael and Chen with Chung because Chung’s teaching of classifying (as categorizes) the jobs based on its job information and allocating the resources based on the job classification would have provided Subramanian, ZAROO, Michael and Chen’s system with the advantage and capability to enhancing the system overall resource utilization which improving the system efficiency. 

As per claim 7, Subramanian, ZAROO, Michael, Chen and Chung teach the invention according to claim 6 above. Subramanian further teaches wherein initially allocating cores to threads includes using information provided by the first model (Subramanian, Fig. 1C, 140 information identifying the allocation (from RTS machine learning model); Fig. 1E, 155 set of scripts, and 160 allocate the computing resources; Col 4, lines 33-38, the RTS component (as including first model)…determining a manner in which to allocate the computing resources for the job; Col 12, lines 65- Col 13, line 2, the computing resource allocation platform, utilizing the scheduler, may allocate the computing resources for the job. For example, the scheduler may execute the set of scripts received from the rules component and may allocate the computing resources based on executing the set of scripts).

As per claims 13 and 14, they are non-transitory computer readable medium claims of claims 6 and 7 respectively above. Therefore, they are rejected for the same reason as claims 6 and 7 respectively above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. (US Patent. 7,716,642 B1) in view of Subramanian et al. (US Patent. 10,452,441 B1) and further in view of ZAROO (US Pub. 2015/0186185 A1).

As per claim 15, Michael teaches the invention substantially as claimed including A storage system (Michael, Fig. 1, 12 Data storage system; Fig. 2A, 12), comprising: 
a plurality of interconnected director boards, each having a CPU and providing functionality for at least one of (Michael, Fig. 2B, 37a-37n, director (as director boards); Fig. 2C, 23a, processor; Col 6, lines 32-34, FIG. 2B is a plurality of directors 37a-37n coupled to the memory 26. Each of the directors 37a-37n represents one of the HA's, RA's, or DA's that may be included in a data storage system; Col 6, lines 59-64, FIG. 2C, shown is an example of components that may be included within a disk adaptor (DA), such as 23a of FIG. 2A. In this example representation, the DA 23a may include a processor 50, a memory 52 local to the DA, and one or more other elements 54. It should be noted that other components of a data storage system, such as the host adaptor (HA), the remote adaptor (RA), and the like): a host adaptor that exchanges data with one of more hosts coupled to the storage system (Michael, Fig. 2A, 12 storage system, 21a Host adapter, 31 Host connections; Fig. 1, 14a Host; Col 15, lines 48-49, the HA may be a Fibre Channel Adapter or other adapter which facilitates host communication), a disk adaptor that exchanges data with one or more physical 5storage units of the storage system (Michael, Fig. 2A, 23a Disk adapter, 24a disks volumes (as physical 5storage unit); Col 6, lines 22-24, The DAs may be used in connection with facilitating communications to the associated disk drive(s) and LV(s) residing thereon), and a remote adaptor that exchanges data with one or more remote storage systems (Michael, Fig. 2A, 40 RA (Remote adapter); Col 6, lines 20-24, The RAs may be used in facilitating communications between two data storage systems); 
a memory coupled to the director boards (Michael, Fig. 2B, 26 Memory; Col 6, lines 34-35, FIG. 2B is a plurality of directors 37a-37n coupled to the memory 26); and 
a non-transitory computer-readable medium containing software that is executed by at least one of the CPUs on at least one of the director boards (Michael, Fig. 2C, 23a processor, 52 Memory; Col 17, lines 25-28, claim 11, A computer readable medium comprising code stored thereon that detects incompatibilities, the computer readable medium comprising code stored thereon that).

Michael fails to specifically teach the software including executable 10code that trains a first model to optimize core allocations to threads using training data that includes performance data, executable code that initially allocates cores to threads based on the first model, and executable code that adjusts core allocations to threads based on a second model that uses run time data and run time performance measurements.

However, Subramanian teaches the software including executable 10code that trains a first model to optimize core allocations to jobs using training data that includes performance data (Subramanian, Fig. 1C, RTS component, RTS Machine learning model (as first model); Fig. 6, 620, 630, 640; Fig. 7, 740 predict the allocation of the computing resources for the job based on utilizing the multiple machine leaning models; Col 8, lines 14-19, the RTS data structure may store historical data related to the job to be performed by the computing resources, such as data that identifies whether a determined allocation of computing resources was sufficient for a job (as performance data); Col 4, lines 33-38, the RTS component (as including first model)…determining a manner in which to allocate the computing resources for the job; Col 5, lines 11-13, the machine learning model may have been trained on a training set of data that includes information related to a computing resource request and parameters that were identified from the information; also see Col 32, lines 9-10, one or more instructions that, when executed by one or more processors); 
executable code that initially allocates cores to jobs based on the first model (Subramanian, Fig. 6, 650, 660; Col 4, lines 33-38, the RTS component…determining a manner in which to allocate the computing resources for the job; Col 2, lines 55-57, different jobs may need different combinations of computing resources, different quantities of CPUs; Col 12, lines 65- Col 13, line 2, the computing resource allocation platform, utilizing the scheduler, may allocate the computing resources for the job. For example, the scheduler may execute the set of scripts received from the rules component and may allocate the computing resources based on executing the set of scripts; [Examiner noted: receiving the resource request and allocate the resources based on the machine learning model (as initial allocating, since the resource request is just received]); and 
executable code that adjusts core allocations to jobs based on a second model that uses run time data and run time performance measurements (Subramanian, Fig. 1C, ODS machine learning model (as second model); Col 8, lines 17-24, performance data related to a performance of a job (when the computing resources are performing the job) and/or related to one or more other jobs that the computing resources are performing, time-series summaries of performance data for the job and/or one or more other jobs; Col 14, lines 46-50, the ODS component may process the information to generate reports related to the information, to detect an issue related to performance of the job, to determine a re-allocation of computing resources (as adjusting) based on a performance of the job, and/or the like. In some implementations, and as described elsewhere herein, the ODS component may process the information from the data analytics manager using an ODS machine learning model).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael with Subramanian because Subramanian’s teaching of providing the multiple machine learning models for resource allocation would have provided Michael’s system with the advantage and capability to improving the system resource utilization and efficiency. 

Michael and Subramanian fail to specifically teach the job/jobs are thread/threads.

However, ZAROO teaches when allocating CPU cores to Job/jobs, the Job/jobs are thread/threads (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael and Subramanian with ZAROO because ZAROO’s teaching of allocating the CPU’s resources to the plurality of concurrently running threads would have provided Michael and Subramanian’s system with the advantage and capability to allow the system to allocating the sufficient resources to the threads during the execution which improving the system performance and efficiency. 


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michael, Subramanian and ZAROO, as applied to claim 15 above, and further in view of Chen et al. (US Pub. 2020/0285899 A1).

As per claim 16, Michael, Subramanian and ZAROO teach the invention according to claim 2 above. Subramanian teaches wherein the training data includes workload data (Subramanian, Col 5, lines 11-13, the machine learning model may have been trained on a training set of data that includes information related to a computing resource request and parameters that were identified from the information; Col 8, lines 14-19, the RTS data structure may store historical data related to the job to be performed by the computing resources, such as data that identifies whether a determined allocation of computing resources was sufficient for a job. In addition, Michael teaches I/O workload data (Michael, Fig. 6, 400 (as workload data); Col 4, lines 22-23, performing input/output (I/O) operations). 

Michael, Subramanian and ZAROO fail to specifically teach the training data that is obtained at customer sites.

However, Chen teaches the training data that is obtained at customer sites (Chen, [0033] lines 8-10, the mechanisms of the illustrative embodiment can correlate a version of training data obtained from a customer (as customer sites)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael, Subramanian and ZAROO with Chen because Chen’s teaching of obtaining the training data from the customer (as customer sites) would have provided Michael, Subramanian and ZAROO’s system with the advantage and capability to allow the customer to provide any necessary information for the resource allocations which improving the user experience and system performance.
	
As per claim 18, Michael, Subramanian, ZAROO and Chen teach the invention according to claim 16 above. Subramanian further teaches wherein the training data includes data from a site that is 15expected to run the second model (Subramanian, Fig. 1C, ODS machine learning model (as second model), ODS Summary data structure (as site); Col 9, lines 18-22, performance data from the ODS summary data structure, the machine learning model may determine a schedule of adding and/or removing computing resources (e.g., amounts and/or types of computing resources) during performance of the job; Col 14, lines 46-50, the ODS component may process the information to generate reports related to the information, to detect an issue related to performance of the job, to determine a re-allocation of computing resources based on a performance of the job, and/or the like. In some implementations, and as described elsewhere herein, the ODS component may process the information from the data analytics manager using an ODS machine learning model).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michael, Subramanian, ZAROO and Chen, as applied to claim 16 above, and further in view of Yang et al. (US Patent. 9,032,399 B1).

As per claim 17, Michael, Subramanian, ZAROO and Chen teach the invention according to claim 16 above. Subramanian further teaches wherein the workload data includes job execution times (Subramanian, Col 7, lines 39-41, the performance data may identify an amount of time that computing resources have been completing a job). In addition, ZAROO teaches the job is thread (ZAROO, Fig. 2, 110 system hardware, 122-123 Cores, 192, 193, 194, Threads; [0005] lines 1-4, CPU resources are generally allocated to a plurality of concurrently running threads that may execute interleaved on a single core or simultaneously on a plurality of different cores, or both). Further, Michael teaches the workload is I/O workload, and the I/O workload data include Logical Block Addresses (Michael, Fig. 6, 400 (as workload data); Col 4, lines 22-23, performing input/output (I/O) operations; Fig. 6, 416 address (as logical block address); Col 13. Lines 31-40, Address information 416 may include the actual addresses on both data storage systems which result from address resolution and binding. An address may be represented, for example, by an address expression as illustrated in entries 420 and 422 of the table 400; Col 10, lines 32, block_range = 0x00080010). 

Michael, Subramanian, ZAROO and Chen fail to specifically teach the I/O workload data includes data about I/O rates and system response times.

However, Yang teaches the I/O workload data includes data about I/O rates and system response times (Yang, Col 7, lines 17-27, I/O scheduling algorithms have two common control characteristics…Throughput is typically considered the total number of processes that complete their execution per time unit (as I/O rates)…the time between submission of a request and the time of receipt of a response to the request) (as system response times). With regard to space locality, scheduling algorithms (e.g., Deadline, CFQ--Completely Fair Queueing) continuously merge I/O requests in a logical block address (LBA)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael, Subramanian, ZAROO and Chen with Yang because Yang’s teaching of workload data that including the throughput (as I/O rate) and response time would have provided Michael, Subramanian, ZAROO and Chen’s system with the advantage and capability to allow the system to utilizing different data in order to improving the efficiency of the resource allocation. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael, Subramanian, ZAROO and Chen, as applied to claim 16 above, and further in view of Chung et al. (US Pub. 2018/0113742 A1).

As per claim 19, Michael, Subramanian, ZAROO and Chen teach the invention according to claim 16 above. Subramanian teaches the first model (Subramanian, Fig. 1C, RTS component, RTS Machine learning model (as first model). 

Michael, Subramanian, ZAROO and Chen fail to specifically teach wherein the first model categorizes storage system workloads and determines core allocations for different categories of workloads.

However, Chung teaches wherein the first model categorizes storage system workloads and determines core allocations for different categories of workloads (Chung, Fig. 7, 710, classifying (as categorizes) a job according to job information and job characteristics, 720 allocation available resources for the job based on a result of classifying and machine leaning; [0016] lines 8-14, classify a number of jobs submitted for executions in a cluster system according to the job characteristics and performance data recorded during executions. The job resource scheduler may leverage the knowledge of the classification to improve resource utilization by machine learning of workload patterns and allocate resources according to the patterns; [0037] lines 3-4, an amount of resources including eight CPUs (as CPU cores) and 16 GB of memory).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Michael, Subramanian, ZAROO and Chen with Chung because Chung’s teaching of classifying (as categorizes) the jobs based on its job information and allocating the resources based on the job classification would have provided Michael, Subramanian, ZAROO and Chen’s system with the advantage and capability to enhancing the system overall resource utilization which improving the system efficiency. 

As per claim 20, Michael, Subramanian, ZAROO, Chen and Chung teach the invention according to claim 19 above. Subramanian further teaches wherein initially allocating cores to threads includes using information provided by the first model (Subramanian, Fig. 1C, 140 information identifying the allocation (from RTS machine learning model); Fig. 1E, 155 set of scripts, and 160 allocate the computing resources; Col 4, lines 33-38, the RTS component (as including first model)…determining a manner in which to allocate the computing resources for the job; Col 12, lines 65- Col 13, line 2, the computing resource allocation platform, utilizing the scheduler, may allocate the computing resources for the job. For example, the scheduler may execute the set of scripts received from the rules component and may allocate the computing resources based on executing the set of scripts).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195